Case 2:20-bk-21020-BR    Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35    Desc
                          Main Document    Page 1 of 13


 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 3   MARGULIES FAITH LLP
     16030 Ventura Blvd., Suite 470
 4   Encino California 91436
     Telephone: (818) 705-2777
 5   Facsimile: (818) 705-3777
 6   Attorneys for Secured Creditors, Joseph Ruigomez, Jaime Ruigomez, and Kathleen
     Ruigomez and Special Counsel, Abir Cohen Treyzon Salo, LLP
 7
     TIMOTHY J. YOO (State Bar No. 155531)
 8   tjy@lnbyb.com
     CARMELA T. PAGAY (State Bar No. 195603)
 9   ctp@lnbyb.com
     LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
10   10250 Constellation Boulevard, Suite 1700
     Los Angeles, CA 90067
11   Telephone: (310) 229-1234
     Facsimile: (310) 229-1244
12
     Attorneys for Jason Rund, Chapter 7 Trustee
13
                           UNITED STATES BANKRUPTCY COURT
14                          CENTRAL DISTRICT OF CALIFORNIA
                                 LOS ANGELES DIVISION
15
     In re                                   Case No.: 2:20-bk-21020-BR
16
     THOMAS VINCENT GIRARDI,                 Chapter: 7
17
                                    Debtor. JOINT REPLY BY JASON M. RUND
18                                          (CHAPTER 7 TRUSTEE) AND SECURED
                                            CREDITORS JOSEPH RUIGOMEZ, JAIME
19                                          RUIGOMEZ, AND KATHLEEN RUIGOMEZ
                                            TO ELISSA D. MILLER, CHAPTER 7
20                                          TRUSTEE’S OPPOSITION TO MOTION TO
                                            APPROVE STIPULATION BETWEEN
21                                          JASON M. RUND (CHAPTER 7 TRUSTEE)
                                            AND SECURED CREDITORS JOSEPH
22                                          RUIGOMEZ, JAIME RUIGOMEZ, AND
                                            KATHLEEN RUIGOMEZ FOR RELIEF
23                                          FROM THE AUTOMATIC STAY UNDER 11
                                            U.S.C. § 362 (ACTION IN NON-
24                                          BANKRUPTCY FORUM); AND
                                            DECLARATION IN SUPPORT
25
                                             Hearing Information:
26                                           Date: July 6, 2021
                                             Time: 2:00 p.m.
27                                           Place: Courtroom 1668
                                                    255 E. Temple Street
28                                                 Los Angeles, CA 90012
Case 2:20-bk-21020-BR     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35            Desc
                           Main Document    Page 2 of 13


 1   TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE;
 2   ELISSA D. MILLER, CHAPTER 7 TRUSTEE AND HER COUNSEL OF RECORD; AND
 3   ALL OTHER PARTIES IN INTEREST:
 4          Jason M. Rund, the Chapter 7 trustee in the above-captioned case (the “Girardi
 5   Trustee”) and the secured creditors Joseph Ruigomez (“Joseph”1), Jaime Ruigomez
 6   (“Jaime”), and Kathleen Ruigomez (“Kathleen”; collectively with Joseph and Jaime, the
 7   “Ruigomez Family”) hereby submit this Joint Reply to Elissa D. Miller, Chapter 7 trustee
 8   (“GK Trustee”) for the bankruptcy estate of Girardi Keese’s (“GK”) opposition (the
 9   “Opposition”) to the Ruigomez Family’s Motion (the “Motion”) seeking an order approving
10   Stipulation for Relief from the Automatic Stay (entered into between the Ruigomez
11   Family and the Girardi Trustee to allow for the Girardi Trustee (by and through his
12   special counsel) to continue with the post-judgment collection actions against Erika
13   Girardi (“Erika”), the current but estranged spouse of debtor Thomas Vincent Girardi
14   (“Debtor”) (the “Stipulation”), in the state court case entitled, Joseph Ruigomez, et al. v.
15   Thomas V. Girardi, et al., before the Superior Court for the State of California, County of
16   Los Angeles, bearing case number 19STCV22296 (“State Action”), as follows:
17                      MEMORANDUM OF POINTS AND AUTHORITIES
18                                                 I.
19                                        INTRODUCTION
20          Simply put, there is a misunderstanding of the scope and goal of the Motion.
21   Nothing in the Motion grants the Ruigomez Family with any additional rights than what
22   was provided in this Court’s Order approving the settlement agreement between the
23   Girardi Trustee and the Ruigomez Family. In other words, all assets collected by the
24   efforts of ACTS and the Ruigomez Family will be turned over to the Girardi Trustee. The
25   only goal behind the Stipulation is to provide the Girardi Trustee with the use of Orders
26   for Appearance and Examination (“ORAP”), a powerful collection tool that is already in
27
     1
28     No disrespect is meant by the use of first names, rather they are used in order to easily
     identify the specific individual referenced.

                                                   1
Case 2:20-bk-21020-BR     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35           Desc
                           Main Document    Page 3 of 13


 1   existence against Erika and others. This ORAP also created a secret lien on any asset
 2   transferred by Erika and others since they were served in late 2020. On the other hand,
 3   Rule 2004 examination does not create any useful liens.
 4          The use of this potent tool can only benefit the Girardi Trustee, and his estate
 5   loses absolutely nothing. Without a doubt, the ORAP is the most efficient and
 6   specialized collection mechanism against Erika and other transferees. For these
 7   reasons, the Girardi Trustee and the Ruigomez Family respectfully request that the
 8   Court approve the Stipulation and grant the Motion. Any remaining concerns of the GK
 9   Trustee can be carefully addressed in the Order.
10                                                II.
11                                          ARGUMENT
12          Any and all collection efforts by the Girardi Trustee, through its bankruptcy court
13   approved, special counsel, Abir Cohen Treyzon Salo, LLP (“ACTS”), against Erika, and
14   her third-party transferees, is entirely for the benefit the Debtor’s bankruptcy estate. As
15   stated in the Motion, the Ruigomez Family simply benefits through distributions that
16   will be made to all creditors by the Girardi Trustee. Any and all assets collected by
17   the Girardi Trustee’s special counsel will be immediately turned over to the Girardi
18   Trustee, and not to the Ruigomez Family.
19          Second, this Court previously approved a Settlement Agreement by and between
20   the Girardi Trustee and the Ruigomez Family. (See Dkt. No. 173). The Ruigomez
21   Family benefits solely through distributions that will be made by the Girardi Trustee per
22   the terms of that Bankruptcy Court approved agreement. The relief sought in the Motion
23   is merely to allow the Girardi Trustee, by and through its special counsel ACTS (who is
24   also counsel to the Ruigomez Family) to pursue collection of assets for the benefit of the
25   Bankruptcy Estate by and through the State Action. The Opposition incorrectly
26   describes the relief sought.
27          Third, the Girardi Trustee seeks to pursue collection in the State Action and by its
28   Bankruptcy Court approved special counsel, ACTS, in the State Action because that


                                                  2
Case 2:20-bk-21020-BR     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35           Desc
                           Main Document    Page 4 of 13


 1   specialized collection forum (and ACTS) was already pursuing the collection of assets
 2   against Erika for approximately 8 months before the Bankruptcy Case commenced
 3   (since April 2020) and has specialized knowledge and collection abilities that will benefit
 4   the collection of assets.
 5          ACTS has put in a tremendous amount of work in the State Action matter. Within
 6   the last 30 days alone, ACTS has spent tens of hours on this matter, including, but not
 7   limited to preparing to conduct multiple Orders for Appearance and Examination
 8   (“ORAP”), interviews and background investigations of the Debtor. The Court should
 9   note that Erika has been under oath in the State Action for the past year, and if the
10   Motion is not granted then the Girardi Trustee will lose an important opportunity to
11   examine her under orders of the court in the State Action. Previously, ACTS reached out
12   to Erika’s State Action counsel and a stipulation was entered into, and reflected in the
13   State Action’s record, that no additional service of her regarding the ORAP is necessary.
14   ACTS has also been in communication with Erika’s bankruptcy counsel regarding
15   scheduling her testimony and working through other related issues related to the matter.
16   There will be no inconsistent rulings with this Bankruptcy Court as any and all assets
17   collected will be directly turned over to the Girardi Trustee.
18          Clearly, what the GK Trustee is really concerned with is the Girardi Trustee
19   collecting ANY assets against Erika or third-party transferees that she believes are
20   assets belonging to the GK Estate. This is understandable – as should the Girardi
21   Trustee’s concern that the GK Trustee will collect assets that belong to the individual’s
22   estate. At some point, the two trustees (Girardi Trustee and GK Trustee) will need to
23   ultimately work out the division of assets collected. However, this is not a basis to deny
24   the relief sought in the Motion which seeks relief to pursue the most direct route for the
25   collection of assets against Erika and third-party transferees.
26          For all the reasons discussed above and further below, and in the Motion, the
27   Girardi Trustee and Ruigomez Family respectfully request that the Opposition be
28


                                                   3
Case 2:20-bk-21020-BR      Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35           Desc
                            Main Document    Page 5 of 13


 1   overruled and the Motion approved, and for any other and further relief that this Court
 2   deems just and proper.
 3          A.     Creditors of the Debtor’s Estate will Benefit if Relief from Stay is
 4   Granted
 5          The Opposition alleges that relief from the automatic stay will prejudice the
 6   creditors of the GK Estate because, to the extent that Erika is in possession of estate
 7   assets, it is premature to know if those assets belong to the estate of the Debtor or GK.
 8   [Opposition 4:8-9].
 9          As the GK Trustee is well aware, on May 12, 2021, ACTS’ employment was
10   approved by this Court to pursue assets of the Debtor’s estate for the benefit of Debtor’s
11   creditors (“Employment Order”) [Dkt No. 191]. The Trustee requested to employ ACTS
12   on his behalf because it specializes in the handling of complex collection issues, as
13   found here, and specifically, is very familiar with the policies and procedures of
14   Department 44 in the Stanley Mosk Courthouse – the department that Erika’s ORAP was
15   previously scheduled to take place.2 The Opposition fails to indicate that the
16   Employment Order was limited to the pursuit of Debtor’s assets for the benefit of
17   creditors only within the boundaries of this Bankruptcy Court. There is no reason (and
18   nothing in the Motion) to make this not the situation now.
19          The Motion specifically states that granting the Motion would allow ACTS, “… to
20   proceed with any and all collection actions against Erika in the State Action in order to
21   recover estate assets from Erika for the benefit of all interested parties of the
22   Bankruptcy Estate. . .“ Emphasis added [Motion 4:2-4]. Further the Stipulation [Dkt No.
23   211] that the Motion seeks approval also states that, “Immediately upon entry of an
24   Order approving this Stipulation (the “Approval Order”) the Ruigomez Family, and each
25   of them, shall be granted relief from the automatic stay set forth in 11 U.S.C. § 362 for
26
     2
27     Erika’s previously scheduled ORAP on October 22, 2020 was graciously continued by
     the Ruigomez Family to provide for her filming schedule for the Real Housewives of
28   Beverly Hills series for the Bravo TV network. The ORAP is attached as Exhibit “2” to the
     Motion.

                                                  4
Case 2:20-bk-21020-BR       Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35            Desc
                             Main Document    Page 6 of 13


 1   the purpose of allowing them to proceed in the State Action with any and all post-
 2   judgment collection actions against Erika for the benefit of the Estate and all
 3   interested parties, including the Ruigomez Family pursuant to the terms of the
 4   Settlement Agreement. Emphasis added [Stipulation 3:18-23].
 5             As stated in the Motion [4:1], using his business judgment, the Girardi Trustee has
 6   further determined that this course of collection (i.e, the “collection court” in Dept. 44 in
 7   the State Action that has been pending with collection against Erika for over 8 months) is
 8   in the best interests of the Debtor’s estate. As the GK Trustee is also well aware, the
 9   Employment Order preserves GK and the GK Trustee’s rights. Any and all assets
10   collected on behalf of Debtor’s creditors are for the benefit of the Debtor’s estate, and
11   will be transferred to the Girardi Trustee, and not remain in ACTS’ possession.
12             The Opposition also mistakenly takes the position that the Motion should be
13   denied because allowing ACTS to pursue Erika in the State Action is costlier for all
14   parties. The only party that would bear the burden of an expense would be Erika in her
15   defense of the ORAP, should one be required. Further, as the GK Trustee is well aware,
16   ACTS’s employment application explicitly stated that, “[i]f there is ultimately no recovery,
17   the [Debtor’s] estate will have no liability to ACTS.” [Dkt No. 168; 4:8-9]. Therefore, this
18   argument fails because the benefit of ACTS recovering on behalf of the Debtor’s estate,
19   most likely far outweighs any possible cost that the GK Trustee raises regarding the
20   estate.
21             B.    There Will be No Conflicts, and the GK Trustee’s Claims are Without
22   Merit.
23             As described above, further below, and in the Motion, the relief sought seeks to
24   collect assets for the benefit of the Bankruptcy Estate – period. Ruigomez Family
25   benefits solely as creditors to be paid through distributions in the bankruptcy estates,
26   and per the terms of the previously Bankruptcy Court approved Settlement Agreement.
27   ///
28   ///


                                                    5
Case 2:20-bk-21020-BR       Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35            Desc
                             Main Document    Page 7 of 13


 1          C.        Cause is Established to Grant the Requested Relief
 2          Each and every day that Erika is not examined under penalty of perjury as to the
 3   whereabouts of the Debtor’s assets, creditors of the Debtor’s estate are potentially
 4   harmed due to her braggadocious and lavish lifestyle that she flaunts before the public,
 5   including those most affected by it (i.e., the Debtor’s victims). Naturally, ACTS intends to
 6   share any and all information, especially any findings related to the whereabouts of GK
 7   assets, with the GK Trustee. As recently as June 19, 2021, Boris Treyzon of ACTS
 8   exchanged email communications with Richards regarding ACTS’ cooperation and
 9   exchange of files with Richards related to this matter. This has not yet been confirmed
10   to be reciprocal by the GK Trustee.
11          In support of its Opposition, the GK Trustee criticizes Plumberex in arguing that
12   Movants have not established cause. [Opposition 8:18-26]. The Plumberex Court found
13   that, “… there was no cause to lift the stay because Truebro was seeking to pursue a
14   "new and separate action[.]" [Opposition 8:24-25]. Here, ACTS is not seeking to pursue
15   a “new and separate action.” As provided above, prepetition, ACTS previously
16   prosecuted the State Action on behalf of the Ruigomez Family and successfully obtained
17   a stipulated judgment against the Debtor and GK. Following issuance of judgment, Erika,
18   along with Debtor(s) and other witnesses, were already being pursued and personally
19   served with an ORAP, and is under the jurisdiction of the court in the State Action.
20   There is no new action. All of ACTS’ efforts fall within the State Action matter that
21   commenced prepetition.
22          Assuming the Court grants the requested relief, ACTS intends to continue its
23   collection efforts against the Debtor and Erika on behalf of all creditors of the Debtor’s
24   Estate, for the benefit of all creditors, and not specifically for any single creditor. Any and
25   all assets collected from Erika, or third-party transferees of Erika, will be immediately
26   turned over to the Girardi Trustee. The Ruigomez Family will simply benefit as they too
27   are creditors.
28


                                                    6
Case 2:20-bk-21020-BR     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35              Desc
                           Main Document    Page 8 of 13


 1          Further, the GK Trustee’s contention that, “[i]f the Motion is granted and a
 2   recovery is obtained, the Ruigomez Family might receive the equivalent of a preference”
 3   is entirely misplaced and without merit [Opposition 9:22-23]. As previously stated, ACTS’
 4   collection efforts on behalf of the Girardi Trustee in the State Action is for the benefit of
 5   the Debtor’s estate, not for a specific creditor, and certainly not just for the Ruigomez
 6   Family. The Ruigomez Family is the Plaintiff in the State Action, that is the sole reason
 7   that they are even a part of the Motion and Stipulation.
 8          Therefore, the GK Trustee’s cause for concern is moot, and the Court should
 9   grant the Motion.
10                                                 III.
11                                          CONCLUSION
12          For the foregoing reasons, the Girardi Trustee and the Ruigomez Family
13   respectfully request that the Court grant the Motion and allow ACTS to continue its
14   collection pursuit against Erika (and other third-party transferees) on behalf of the
15   Debtor’s estate, and for all other relief as is just and proper.
16
     DATED: June 29, 2021                          MARGULIES FAITH LLP
17
                                                   By:   /s/ Craig G. Margulies       .
18                                                             Craig G. Margulies
                                                                Ori S. Blumenfeld
19                                                  Attorneys for Secured Creditors, Joseph
                                                   Ruigomez, Jaime Ruigomez, and Kathleen
20                                                 Ruigomez; and Special Counsel Abir Cohen
                                                               Treyzon Salo, LLP
21

22

23

24

25

26

27

28


                                                    7
Case 2:20-bk-21020-BR     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35             Desc
                           Main Document    Page 9 of 13


 1                             DECLARATION OF BORIS TREYZON
 2          I, Boris Treyzon, declare and state as follows:
 3          1.     I am an attorney at law licensed to practice before all of the courts of the
 4   State of California and the United States District Court, Central District of California. I am
 5   a partner with the law firm of Abir Cohen Treyzon Salo, LLP (“ACTS”). I make this
 6   declaration of my own personal knowledge and if called to testify, I could and would
 7   competently testify thereto.
 8          2.     On April 20, 2020, prepetition, my firm previously prosecuted the state
 9   court case entitled, Joseph Ruigomez, et al. v. Thomas V. Girardi, et al., before the
10   Superior Court for the State of California, County of Los Angeles, bearing case number
11   19STCV22296 (“State Action”) on behalf of the Ruigomez Family and successfully
12   obtained a stipulated judgment against the Debtor and Girardi Keese (“GK”). Following
13   issuance of judgment, Erika Girardi (“Erika”), along with Debtor(s) and other witnesses,
14   were already being pursued and personally served with an Order for Appearance and
15   Examination (“ORAP”), and is under the jurisdiction of the court in the State Action.
16   There is no new action. All of our efforts fall within the State Action matter that
17   commenced prepetition.
18          3.     My firm and I have put in a tremendous amount of work in the State Action.
19   Within the last 30 days alone, my firm and I spent tens of hours on the matter, including,
20   but not limited to preparing to conduct multiple ORAPS, interviews and background
21   investigations of the Debtor Thomas Girardi. The Court should note that Erika has been
22   under oath in the State Action for the past year, and if the Motion is not granted then the
23   Girardi Trustee will lose an important opportunity to examine her under orders of the
24   court in the State Action. Previously, I reached out to Erika’s State Action counsel and a
25   stipulation was entered, and reflected in the State Action’s record, that no additional
26   service of her regarding the ORAP was necessary. I have also been in communication
27   with Peter Mastan, Erika’s bankruptcy counsel regarding scheduling her testimony and
28   working through other related issues related to the matter.


                                                   8
Case 2:20-bk-21020-BR        Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35          Desc
                             Main Document     Page 10 of 13


 1       4 .          My firm and I specialize in the handling of complex collection issues, and

 2   we are very familiar with the policies and procedures of Department 44 in the Stanley

 3   Mosk Courthouse - the department that Erika's ORAP was previously scheduled to take

 4   place.3
 5          5.        My firm and I intend to share any and all information, especially any

 6   findings related to the whereabouts of the GK assets, with Elissa Miller, the Chapter 7
 7   Trustee in the related GK bankruptcy matter (the "GK Trustee"). As recently as June 19,

 8   2021, I exchanged email communications with Ronald Richards ("Richards"), the GK
 9   Trustee's special counsel, regarding Richards and my firm's cooperation and exchange
10   of files with Richards as related to this matter. This has not yet been confirmed to be
11   reciprocal by the GK Trustee.
12          6.       Any and all assets collected by me or my firm will be immediately be turned
13   over to the Chapter 7 Trustee, Jason Rund, (the "Girardi Trustee"), and not to my clients,
14   the Ruigomez Family, in the State Action.
15             I declare under penalty of perjury under the laws of t   �"""l



16   that the foregoing is true and correct.

17          Executed this 29th day of June, 2021 in

18

19

20

21
22

23

24
25
26
27   3Erika's previously scheduled ORAP on October 22, 2020 was continued by me, on
28   behalf of the Ruigomez Family, to provide for Erika's filming schedule for the Real
     Housewives of Beverly Hills series for the Bravo TV network.
        Case 2:20-bk-21020-BR                     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35                                      Desc
                                                  Main Document     Page 11 of 13

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436


A true and correct copy of the foregoing document entitled (specify): JOINT REPLY BY JASON M. RUND (CHAPTER 7
TRUSTEE) AND SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ TO
ELISSA D. MILLER, CHAPTER 7 TRUSTEE’S OPPOSITION TO MOTION TO APPROVE STIPULATION BETWEEN
JASON M. RUND (CHAPTER 7 TRUSTEE) AND SECURED CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ,
AND KATHLEEN RUIGOMEZ FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN
NON-BANKRUPTCY FORUM; AND DECLARATION IN SUPPORT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 29, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                            Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On (date) June 29, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


JUDGE: Pursuant to the General Order 21-05, Judge’s copies are not required for documents less than 25 pages.

                                                                                            Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 29, 2021                  Helen Cardoza                                                   /s/ Helen Cardoza
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35                                      Desc
                                                  Main Document     Page 12 of 13

                                                 ADDITIONAL SERVICE LIST:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

ATTORNEY FOR CREDITOR Rafey Balabanian                            , docket@edelson.com

ATTORNEY FOR INTERESTED PARTY: Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com

ATTORNEY FOR INTERESTED PARTY: Sandor Theodore Boxer                                      tedb@tedboxer.com

ATTORNEY FOR INTERESTED PARTY: Richard D Buckley                                  richard.buckley@arentfox.com

ATTORNEY FOR INTERESTED PARTY: Marie E Christiansen mchristiansen@vedderprice.com,
ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

ATTORNEY FOR INTERESTED PARTY: Jennifer Witherell Crastz                                  jcrastz@hrhlaw.com

ATTORNEY FOR INTERESTED PARTY: Ashleigh A Danker                                  Ashleigh.danker@dinsmore.com,
SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

TRUSTEE Clifford S Davidson                 csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
7586@ecf.pacerpro.com

ATTORNEY FOR INTERESTED PARTY: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

ATTORNEY FOR INTERESTED PARTY: Richard W Esterkin                                  richard.esterkin@morganlewis.com

ATTORNEY FOR INTERESTED PARTY: Timothy W Evanston tevanston@swelawfirm.com,
gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

ATTORNEY FOR INTERESTED PARTY: Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

ATTORNEY FOR INTERESTED PARTY: James J Finsten                                 , jimfinsten@hotmail.com

ATTORNEY FOR INTERESTED PARTY: James J Finsten                                 jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com

ATTORNEY FOR INTERESTED PARTY: Alan W Forsley                                 alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
lawyers.net,addy.flores@flpllp.com

ATTORNEY FOR INTERESTED PARTY: Eric D Goldberg                                 eric.goldberg@dlapiper.com, eric-goldberg-
1103@ecf.pacerpro.com

ATTORNEY FOR PETITIONING CREDITOR: Andrew Goodman                                      agoodman@andyglaw.com,
Goodman.AndrewR102467@notify.bestcase.com

ATTORNEY FOR INTERESTED PARTY: M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

ATTORNEY FOR CREDITOR: Marshall J Hogan                            mhogan@swlaw.com, knestuk@swlaw.com

ATTORNEY FOR CREDITOR: Razmig Izakelian                           razmigizakelian@quinnemanuel.com

ATTORNEY FOR INTERESTED PARTY: Lewis R Landau                                  Lew@Landaunet.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21020-BR                     Doc 233 Filed 06/29/21 Entered 06/29/21 20:11:35                                      Desc
                                                  Main Document     Page 13 of 13
ATTORNEY FOR INTERESTED PARTY: Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com

ATTORNEY FOR INTERESTED PARTY: Peter J Mastan                                peter.mastan@dinsmore.com,
SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

ATTORNEY FOR INTERESTED PARTY: Edith R. Matthai                                ematthai@romalaw.com, lrobie@romalaw.com

ATTORNEY FOR INTERESTED PARTY: Elissa Miller emiller@sulmeyerlaw.com,
emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com

ATTORNEY FOR INTERESTED PARTY: Eric A Mitnick                               MitnickLaw@aol.com, mitnicklaw@gmail.com

ATTORNEY FOR INTERESTED PARTY: Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

ATTORNEY FOR INTERESTED PARTY: Carmela Pagay                                 ctp@lnbyb.com

ATTORNEY FOR CREDITOR: Ambrish B Patel                           apatelEI@americaninfosource.com

ATTORNEY FOR INTERESTED PARTY: Leonard Pena lpena@penalaw.com,
penasomaecf@gmail.com;penalr72746@notify.bestcase.com

ATTORNEY FOR INTERESTED PARTY: Michael J Quinn mquinn@vedderprice.com,
ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

ATTORNEY FOR INTERESTED PARTY: Matthew D. Resnik matt@rhmfirm.com,
roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com

ATTORNEY FOR INTERESTED PARTY: Ronald N Richards                                   ron@ronaldrichards.com, morani@ronaldrichards.com

ATTORNEY FOR INTERESTED PARTY: Kevin C Ronk                                 Kevin@portilloronk.com, Attorneys@portilloronk.com

CHAPTER 7 TRUSTEE: Jason M Rund (TR)                         trustee@srlawyers.com, jrund@ecf.axosfs.com

ATTORNEY FOR CREDITOR: Gary A Starre                          gastarre@gmail.com, mmoonniiee@gmail.com

ATTORNEY FOR INTERESTED PARTY: Richard P Steelman                                   rps@lnbyb.com, john@lnbyb.com

ATTORNEY FOR INTERESTED PARTY: Philip E Strok pstrok@swelawfirm.com,
gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)             ustpregion16.la.ecf@usdoj.gov

ATTORNEY FOR INTERESTED PARTY: Christopher K.S. Wong                                    christopher.wong@arentfox.com,
yvonne.li@arentfox.com

ATTORNEY FOR INTERESTED PARTY: Timothy J Yoo                                 tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
